Case 2:20-cv-06970-FLA-PLA Document 23-4 Filed 12/28/20 Page 1 of 9 Page ID #:98




                                  Exhibit 1
Case 2:20-cv-06970-FLA-PLA Document 23-4 Filed 12/28/20 Page 2 of 9 Page ID #:99




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
                  Liability Company;
  16     Fairfax Foods and Grocery Inc., a
         California Corporation;
  17
  18
  19
  20
  21                                                    Liability Company

  22
  23
  24
  25
  26
  27
  28


                                             1
Case 2:20-cv-06970-FLA-PLA Document 23-4 Filed 12/28/20 Page 3 of 9 Page ID #:100




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                          2
Case 2:20-cv-06970-FLA-PLA Document 23-4 Filed 12/28/20 Page 4 of 9 Page ID #:101




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                          3
Case 2:20-cv-06970-FLA-PLA Document 23-4 Filed 12/28/20 Page 5 of 9 Page ID #:102




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                          4
Case 2:20-cv-06970-FLA-PLA Document 23-4 Filed 12/28/20 Page 6 of 9 Page ID #:103




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                          5
Case 2:20-cv-06970-FLA-PLA Document 23-4 Filed 12/28/20 Page 7 of 9 Page ID #:104




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                          6
Case 2:20-cv-06970-FLA-PLA Document 23-4 Filed 12/28/20 Page 8 of 9 Page ID #:105




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                          7
Case 2:20-cv-06970-FLA-PLA Document 23-4 Filed 12/28/20 Page 9 of 9 Page ID #:106




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                          8
